DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-19 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of:
“a wearable display; and instructions executable by a processor to: assign a first portion of a total bandwidth of a wireless network, associated with wirelessly delivering a virtual reality (VR) video stream to the wearable display, to instantiate of an image of an active region of the VR video stream on the wearable display, wherein the total bandwidth of the wireless network comprises an amount of data transferring across the wireless network and assigning the first portion of the total bandwidth includes assigning a first portion of a codec bandwidth available for coding and decoding data of the wireless network to coding and decoding the active region of the VR video stream; monitor fluctuations in the total bandwidth of the wireless network to continuously identify an unused bandwidth capacity of the total bandwidth; monitor fluctuations in an amount of the first portion consumed by the instantiation of the image of the active region at a full image quality target to continuously identify an unused bandwidth capacity of the first portion; and utilize the identified unused bandwidth capacity of the total bandwidth and the unused bandwidth capacity of the first portion to communicate and buffer, at the wearable display, a peripheral region of the video stream not displayed on the wearable display until an increased amount of the first portion of the total bandwidth is demanded to instantiate the image of the active region at the full image quality target”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421